—Judgment, Supreme Court, New York County (Ira Beal, J.), rendered October 10, 1997, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him to a term of 2/2 to 5 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determination concerning the credibility of witnesses and reliability of identification testimony. Concur— Sullivan, J. P., Mazzarelli, Wallach, Rubin and Andrias, JJ.